Silicon Storage Technology, Inc. News Release For More Information Contact: Leslie Green Green Communications Consulting, LLC (650) 312-9060 SST Announces Receipt of NASDAQ Notice SUNNYVALE, Calif., Nov. 19, 2007 SST (Silicon Storage Technology, Inc.) (NASDAQ: SSTI) today announced that it has received a NASDAQ Staff Determination letter dated November13, 2007 indicating that SST is not in compliance with the filing requirements for continued listing as set forth in Marketplace Rule 4310(c)(14) because SST has not filed its Quarterly Report on Form 10-Q for the quarter ended September 30, 2007. On April 26, 2007 SST attended a hearing before a NASDAQ Listing Qualifications Panel in connection with the delay in the filing of SST’s Annual Report on Form 10-K for the year ended December 31, 2006.
